Deen, Presiding Judge.
The appellant, Gloria Waters, was convicted of driving under the influence and no proof of insurance.
On the night of her arrest, Waters had travelled from her home in Alma to enjoy the food and spirits at a Waycross restaurant and bar. Having had too much to drink, she asked another patron to drive her car to his residence where she could sleep it off. Before they got there, however, this substitute driver was arrested for driving under the influence. The arresting officer gave Waters the choice of catching a ride to the police station with them, or staying in the car, and Waters chose the latter. Because of Waters’ speech and the odor of alcohol about her, the police officer warned her not to drive the car. After *289the officer left, however, Waters drove the car into a driveway, where she was arrested by another police officer who went to the scene after being alerted by the first officer. A word to the wise is sufficient, perhaps, but not to the intoxicated. Held:
1. Waters contends that her arrest was illegal and that the trial court thus erred in not suppressing the evidence obtained pursuant to that arrest. However, police officers are entitled to use information received in radio messages from other police officers as a basis for establishing probable cause. Parker v. State, 161 Ga. App. 37, 39 (288 SE2d 852) (1982). Based on the first police officer’s observations about Waters’ speech and odor of alcohol, the second officer’s receipt of the radio message from the first officer to watch out for a certain vehicle with a driver whom he believed to be intoxicated, the second officer’s finding the car where the first officer said it would be, and the second officer’s seeing the car drive off, the trial court had a substantial basis for finding probable cause for the warrantless arrest. See Newsome v. State, 192 Ga. App. 846 (2) (386 SE2d 887) (1989).
2. Waters also contends that the trial court’s jury charge on blood alcohol contents over .10 percent and .12 percent under OCGA § 40-6-392 (b) (3), (4), where she was formally charged with violating OCGA § 40-6-391 (a) (1), impermissibly shifted the burden of proof and allowed the jury to convict her of an offense different than the one charged. However, the charge on OCGA § 40-6-392 (b) (4) was harmless superfluity, Courson v. State, 184 Ga. App. 793 (363 SE2d 41) (1987), and the charge on OCGA § 40-6-392 (b) (3) was harmless, because Waters admitted in open court that she had drunk too much to drive safely. “ ‘A defendant’s admission in open court is an admission in judicio, and the fact therein stated may be taken as true without further proof. . . . Such judicial admission is conclusive. ... In view of the defendant’s admission of guilt any alleged errors in the charge must be considered as harmless error.’ ” Smith v. State, 150 Ga. App. 498 (258 SE2d 167) (1979).
3. The trial court instructed the jury that the burden of proof rested upon the State, that there was no burden of proof upon the defendant whatever, and later charged: “Now, I’m going to prove you on an affirmative defense. That does not change the burden that is on the state. But this is a defense called justification.” Contrary to Waters’ contention on appeal, that instruction did not indicate that the State did not have the burden of proof on the affirmative defense of justification.
4. This case is not as difficult as made out to be by the dissenting opinions. One simple and dispositive fact in this case was Waters’ admission in open court that she had drunk too much to drive on the night in question. That admission effectively eliminated as an issue whether Waters was a less safe driver at the time because of her aleo*290hol consumption. Waters’ only real hope for acquittal, and the only remaining issue in the case, was her defense of justification. Her only contention on appeal concerning the jury instruction on justification was that it impermissibly placed the burden of proof of this defense on her, but reference to the actual jury charge above clearly shows that the trial court left that burden with the State. Under the circumstances of this case, Waters’ open admission in court that she was too drunk to drive rendered harmless any error in the jury charge regarding proof of this fact. The evidence authorized a rational trier of fact to reject Waters’ defense of justification and find her guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Accordingly, her conviction must be affirmed.

Judgment affirmed.


McMurray, P. J., and Banke, P. J., concur. Carley, C. J., and Beasley, J., concur in the judgment only. Birdsong, Sognier, Pope and Cooper, JJ., dissent.